Exhibit 99.1 SUMMIT FINANCIAL GROUP, INC. AND SUBSIDIARIES Summary of Financial Results as Originally Reported and as Restated (Unaudited) (dollars in thousands, except per share amounts) For the Years Ended December 31, 2006 2005 2004 2003 As As As As Previously Previously Previously Previously Reported Restated Reported Restated Reported Restated Reported Restated Income Statement Net interest income $ 35,296 $ 35,365 $ 30,147 $ 30,331 $ 27,081 $ 27,156 $ 23,624 $ 23,453 Provision for loan losses 1,845 1,845 1,295 1,295 1,050 1,050 915 915 Noninterest income 4,253 4,167 2,503 1,424 3,165 2,485 3,272 3,149 Noninterest expense 21,610 21,610 19,264 19,264 16,919 16,919 14,218 14,218 Income from continuing operations before income taxes 16,094 16,077 12,091 11,196 12,277 11,672 11,763 11,469 Applicable income taxes 5,024 5,018 3,373 3,033 3,578 3,348 3,526 3,414 Income from continuing operations 11,070 11,059 8,718 8,163 8,699 8,324 8,237 8,055 Loss from discontinued operations, net of income taxes (2,803 ) (2,803 ) 2,524 2,524 1,909 1,909 (29 ) (29 ) Net Income $ 8,267 $ 8,256 $ 11,242 $ 10,687 $ 10,608 $ 10,233 $ 8,208 $ 8,026 Diluted Earnings Per Share Net income $ 1.15 $ 1.15 $ 1.56 $ 1.48 $ 1.49 $ 1.44 $ 1.16 $ 1.13 Income from continuing operations $ 1.54 $ 1.54 $ 1.21 $ 1.13 $ 1.22 $ 1.17 $ 1.16 $ 1.14 Average diluted shares outstanding 7,183,281 7,183,281 7,206,838 7,206,838 7,121,761 7,121,761 7,073,287 7,073,287 Net Interest Margin (1) Net interest income - (taxable equivalent) $ 37,267 $ 37,336 $ 32,076 $ 32,260 $ 29,096 $ 29,171 $ 24,812 $ 24,641 Average earning assets $ 1,121,089 $ 1,121,089 $ 914,682 $ 914,682 $ 794,611 $ 794,611 $ 684,185 $ 684,185 Net interest margin - (taxable equivalent) 3.32 % 3.33 % 3.51 % 3.53 % 3.66 % 3.67 % 3.63 % 3.60 % (1)This ratio changed primarily due to the reclassification of net cash settlement of the affected swap derivatives from net interest income (taxable equivalent) to noninterest income. SUMMIT FINANCIAL GROUP, INC. AND SUBSIDIARIES Summary of Financial Results as Originally Reported and as Restated (Unaudited) (dollars in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 As As As As Previously Previously Previously Previously Reported Restated Reported Restated Reported Restated Reported Restated Income Statement Net interest income $ 9,347 $ 9,349 $ 8,653 $ 8,689 $ 18,371 $ 18,368 $ 17,032 $ 17,077 Provision for loan losses 390 390 330 330 780 780 655 655 Noninterest income 1,153 875 1,109 860 2,165 2,115 2,112 1,383 Noninterest expense 5,718 5,718 5,672 5,672 11,368 11,368 11,033 11,033 Income from continuing operations before income taxes 4,392 4,116 3,760 3,547 8,388 8,335 7,456 6,772 Applicable income taxes 1,240 1,135 1,167 1,086 2,441 2,421 2,275 2,015 Income from continuing operations 3,152 2,981 2,593 2,461 5,947 5,914 5,181 4,757 Loss from discontinued operations, net of income taxes (118 ) (118 ) 41 41 (313 ) (313 ) 424 424 Net Income $ 3,034 $ 2,863 $ 2,634 $ 2,502 $ 5,634 $ 5,601 $ 5,605 $ 5,181 Diluted Earnings Per Share Net income $ 0.42 $ 0.40 $ 0.37 $ 0.35 $ 0.79 $ 0.78 $ 0.78 $ 0.72 Income from continuing operations $ 0.44 $ 0.42 $ 0.36 $ 0.34 $ 0.83 $ 0.83 $ 0.72 $ 0.66 Average diluted shares outstanding 7,148,241 7,148,241 7,189,644 7,189,644 7,147,884 7,147,884 7,193,199 7,193,199 Net Interest Margin (1) Net interest income - (taxable equivalent) $ 9,692 $ 9,694 $ 9,148 $ 9,184 $ 19,108 $ 19,105 $ 18,084 $ 18,129 Average earning assets $ 1,209,010 $ 1,209,010 $ 1,103,975 $ 1,103,975 $ 1,201,516 $ 1,201,516 $ 1,087,366 $ 1,087,366 Net interest margin - (taxable equivalent) 3.22 % 3.22 % 3.32 % 3.34 % 3.21 % 3.21 % 3.35 % 3.36 % (1)This ratio changed primarily due to the reclassification of net cash settlement of the affected swap derivatives from net interest income (taxable equivalent) to noninterest income. SUMMIT FINANCIAL GROUP, INC. AND SUBSIDIARIES Summary of Financial Results as Originally Reported and as Restated (Unaudited) (dollars in thousands, except per share amounts) Three Months Ended March 31, 2007 2006 As As Previously Previously Income Statement Reported Restated Reported Restated Net interest income $ 9,024 $ 9,019 $ 8,379 $ 8,386 Provision for loan losses 390 390 325 325 Noninterest income 1,012 1,240 1,003 525 Noninterest expense 5,649 5,649 5,361 5,361 Income from continuing operations before income taxes 3,997 4,220 3,696 3,225 Applicable income taxes 1,201 1,286 1,108 929 Income from continuing operations 2,796 2,934 2,588 2,296 Loss from discontinued operations, net of income taxes (195 ) (195 ) 383 383 Net Income $ 2,601 $ 2,739 $ 2,971 $ 2,679 Diluted Earnings Per Share Net income $ 0.36 $ 0.38 $ 0.41 $ 0.37 Income from continuing operations $ 0.39 $ 0.41 $ 0.36 $ 0.32 Average diluted shares outstanding 7,147,170 7,147,170 7,189,063 7,189,063 Net Interest Margin (1) Net interest income (taxable equivalent) $ 9,416 $ 9,411 $ 8,936 $ 8,943 Average earning assets $ 1,193,946 $ 1,193,946 $ 1,070,582 $ 1,070,582 Net interest margin (taxable equivalent) 3.20 % 3.20 % 3.39 % 3.39 % (1)This ratio changed primarily due to the reclassification of net cash settlement of the affected swap derivatives from net interest income (taxable equivalent) to noninterest income.
